COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Xinia Mayarith Ayala v. Jose L. Ayala

Appellate case number:     01-13-00270-CV

Trial court case number: 2011-35241

Trial court:               312th District Court of Harris County

        Appellant, Xinia Mayarith Ayala, has filed a “Motion for Extension of Time to File a
Brief,” requesting an additional 10 days to file her brief. Appellant’s brief is due 30 days after
the complete appellate record is filed in this Court. See TEX. R. APP. P. 38.6(a). Although the
reporter’s record has been filed, only a clerk’s record on indigence, and not the complete clerk’s
record, has been filed to date. Accordingly, appellant’s brief is not yet due, and we DISMISS
her motion for extension of time to file a brief as moot.
        Appellant has also filed a “Motion to Appoint to [sic] Attorney,” requesting that we
appoint counsel to represent her because of her financial situation and because she is not
receiving child support. Appellant has not, however, shown exceptional circumstances that
warrant the appointment of counsel in this case. See Gibson v. Tolbert, 102 S.W.3d 710, 712
(Tex. 2003); Mustapha v. HSBC Bank USA, Nat’l Ass’n, No. 14-11-00112-CV, 2012 WL
273897, at *1 (Tex. App.—Houston [14th Dist.] Jan. 31, 2012, pet. denied) (not designated for
publication). Accordingly, we DENY appellant’s motion to appoint counsel.
        Nevertheless, appellant has filed an affidavit of indigence in this case. See TEX. R. APP.
P. 20.1(a)(2). The trial court clerk has filed a clerk’s record on indigence, which contains a
timely-filed contest to the affidavit of indigence but does not reflect that the trial court conducted
a hearing or ruled on the contest. See TEX. R. APP. P. 20.1(e), (i)(2), (i)(4). Therefore, the
allegations in the affidavit are deemed true, and appellant is entitled to proceed without advance
payment of costs. See TEX. R. APP. P. 20.1(i)(4).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
       It is further ORDERED that the district clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).
        Appellant’s brief is ORDERED filed with this Court within 30 days after the date the
clerk’s record is filed.1 See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within
30 days after the date the appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court


Date: July 31, 2013




1
       The reporter’s record was filed on June 12, 2013.